Petition for Writ of Habeas Corpus Dismissed, Emergency Motion for
Temporary Relief Denied as Moot, and Memorandum Opinion filed
July 29, 2014.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-14-00576-CR



                             IN RE KHAI LE, Relator


                          ORIGINAL PROCEEDING
                         WRIT OF HABEAS CORPUS
                      County Criminal Court at Law No. 13
                             Harris County, Texas
                         Trial Court Cause No. 1881713

                          MEMORANDUM OPINION

      On July 15, 2014, relator Khai Le filed a petition for writ of habeas corpus in
this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. In the
petition, relator contends that she is illegally restrained for an alleged violation of
conditions of community supervision, because the trial court lost jurisdiction over
the underlying proceedings and the continued prosecution of relator will violate the
constitutional prohibition against double jeopardy. Also on July 15, 2014, relator
filed an emergency motion for temporary relief. See Tex. R. App. P. 52.8(b)(3),
52.10.

         We are unable to consider relator’s petition, because this court has no
original habeas corpus jurisdiction in criminal law matters. See Tex. Gov’t Code
§ 22.221(d) (providing original habeas jurisdiction to the Courts of Appeals where
a relator’s liberty is restrained by virtue of an order, process, or commitment issued
by a court or judge in a civil case); see also Lewis v. State, 191 S.W.3d 225, 229
(Tex. App.—San Antonio 2005, pet ref’d); Watson v. State, 96 S.W.3d 497, 500
(Tex. App.—Amarillo 2002, pet ref’d); Ex parte Hearon, 3 S.W.3d 650, 650 (Tex.
App.—Waco 1999, orig. proceeding) (mem. op., per curiam). Original jurisdiction
to grant a writ of habeas corpus in a criminal case is vested in the Court of
Criminal Appeals, the district courts, the county courts, or a judge of those courts.
Tex. Code Crim. Proc. art. 11.05.

         Accordingly, we dismiss relator’s petition for writ of habeas corpus for want
of jurisdiction. We also deny as moot relator’s emergency motion for temporary
relief. 1

                                            PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).


         1
          Relator previously filed a petition for writ of mandamus and writ of prohibition pertaining to her
assertion that the trial court has lost jurisdiction over the underlying proceedings. See In re Khai Le, Nos.
14-14-00446-CR and 14-14-00447-CR. Relator’s petition for writ of mandamus and writ of prohibition
remains pending with this court; this opinion only disposes of relator’s newly-filed petition for writ of
habeas corpus and corresponding motion for temporary relief in No. 14-14-00576-CR.
                                                     2